141 F.3d 1176
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Gary Anthony GRANITO, Plaintiff-Appellant,v.Merle ALBRIGHT;  Capt. Ballard;  R. Beasly;  J.T. Farley,Defendants-Appellees.
No. 97-16298.D.C. No. CV-95-00185-WDB.
United States Court of Appeals,Ninth Circuit.
.Submitted Mar. 10, 1998**.Decided Mar. 17, 1998.

Appeal from the United States District Court for the District of Arizona William D. Browning, District Judge, Presiding.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Gary Anthony Granito, an Arizona state prisoner, appeals pro se the district court's summary judgment for defendant prison officials in his 42 U.S.C. § 1983 action alleging violations of the First, Eighth and Fourteenth Amendments.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
The district court did not abuse its discretion in deeming Granito's failure to file an opposition to defendants' summary judgment to be his consent to summary judgment after providing adequate warnings of the consequences.  See Brydges v. Lewis, 18 F.3d 651, 652-53 (9th Cir.1994) (per curiam).  Further, our review of the record reveals that defendants met their burden of demonstrating an absence of genuine issues of material fact as to all of Granito's claims.  See Marshall v. Gates, 44 F.3d 722, 725 (9th Cir.1995).  Accordingly, the district court did not abuse its discretion in granting summary judgment.  See id.;  Brydges, 18 F.3d at 652-53.


4
We have considered all the issues Granito raised and conclude that they lack merit.


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, Granito's request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3